/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabowski et al. (US Patent 6,890,335).
	With respect to claim 1, Grabowski discloses a thoracolumbar plate assembly (see figures 3, 4, 9, and 10 below) for engaging at least two vertebral bodies of a human spine along the anterior or lateral aspect of the spine (col. 1, ll. 5-10)  comprises: a plate (fig 9, 10) and at least two cam locks (fig 9, 50s), said plate having a lower surface (fig 4, 11) for contacting the vertebral bodies and an upper surface (fig 4, 12) opposite to said lower surface, said plate assembly having a plurality of bone fastener receiving holes (fig 9, 13) extending through said plate assembly from said upper surface to said lower surface; at least a first pair and second pair of said bone fastener receiving holes (see fig 9 below), the first pair being associated with a first of the vertebral bodies, the second pair being associated with a second of the vertebral bodies, and a recess (see fig 9 below) associated with each of said at least first pair and second pair of said bone fastener receiving holes, said recess having a configuration for retaining one cam lock for locking at least two bone fasteners in each of said at least first pair and second pair of bone fastener receiving holes (fig 9), the cam lock being pivotally rotatable about an axis in said recess and being offset from a transverse line passing through central longitudinal axes of each of said first or second pair of bone fastener receiving holes (pivot around the recess to go from an open to closed state col. 8 ll. 27-35); and wherein the cam locks in an open position do not cover the first pair or second pair of bone fastener holes allowing bone fasteners to be held in the bone fastener receiving holes and fastened to the vertebral bodies (shown open in figure 9), wherein rotation of each of the cam locks to a closed position  (Shown in fig 1) partially covering the bone fastener receiving holes applying a downward force locking against upper surfaces of heads of the pair of bone fasteners and the downward force tilts an opposite portion of the cam lock against a floor of the recess holding the cam lock in the closed position (col. 8, ll. 42-49, the locking cams cam over the screw. If the screw pushes against the covering portion of the cam since the cam is connected to the plate in its center upwards push of the screw on one side of the cam will cause a lever action causing the opposite side of the cam to push into the floor of the recess). With respect to claim 2, Grabowski discloses wherein each cam lock has an outer perimeter having a hemispherical or semicircular convex arcuate curvature and a pair of opposing aligned concave arcuate curvatures (see fig 9 below). With respect to claim 3, Grabowski discloses wherein the convex arcuate curvature defines a hemispherical or semicircular perimeter that partially covers two bone fastener receiving holes extending to the pair of opposing aligned concave arcuate curvatures (as shown in figure 1 and described in col. 8, ll. 27-35). With respect to claim 4, Grabowski discloses wherein the opposing aligned concave arcuate curvatures when positioned between a pair of bone fastener receiving holes does not cover the holes and has the curvature mimicking the shape of the bone fastener receiving holes (fig 9, the concave sections mimic/follow the shape of the holes). With respect to claim 5, Grabowski discloses wherein a portion of each cam lock adjacent the convex arcuate curvature forms a locking portion (see fig 9 below). With respect to claim 6, Grabowski discloses wherein a portion of each cam lock between the opposing aligned concave arcuate curvatures forms an appendage or arm (See fig 9 below) extending from the axis of each cam lock. With respect to claim 7, Grabowski discloses wherein the appendage or arm in the open and unlocked position lies between the pair of bone fastener receiving holes and does not cover a bone fastener receiving hole (as shown in figure 9). With respect to claim 9, Grabowski discloses wherein each cam lock when moved in the closed and locked position has the hemispherical or semicircular convex arcuate portion partially covering two bone fastener receiving holes and the appendage or arm rotated toward a center portion of the plate presses against a top portion of a bone fastener offset from the cam axis and the force causes the appendage or arm of the cam lock to tilt downwardly against a floor of the recess_ holding the cam lock in the locked position (Shown in figure 1, the arm between the concave is pointed to the center and forms the opposite end of the lever arm that would be pushed into the floor if a screw head pushes into the locking portion). With respect to claim 9, Grabowski discloses wherein the plate has curved upper and lower surfaces (see figures 3 and 4 below). With respect to claim 10, Grabowski discloses wherein the plate curved upper and lower surfaces have a high degree of curvature in a single radius of curvature, the curvature being greater than 1.5 mm (col. 6, ll. 1-8). With respect to claim 11, Grabowski discloses wherein the high degree of additional curvature allows for the plate to better fit the lumbar anatomy due to the natural shape of the vertebra and lordosis of the spine (figs 3 and 4 below).
With respect to claim 15, Grabowski discloses wherein diamond shaped teeth are located on the underside of each end of the lower surface of the plate to enhance grip to the bony surface (col. 5, ll. 23-31). With respect to claim 18, Grabowski discloses wherein a central cavity is located in the center of the plate to allow for alignment with a guide wire or an additional fixation screw to secure the plate to an interbody device if desired (fig 8 middle 13). With respect to claim 19, Grabowski discloses wherein the plate assembly is configured as a thoracolumbar plate assembly which can be a lateral lumbar plate, anterior plate, posterior plate, lateral plate or lumbar plate (col. 1, ll. 9, anterior approach).

    PNG
    media_image1.png
    748
    762
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski et al. (US Patent 6,890,335) in view of Dabbah (US Pub 2018/0070992).
With respect to claim 12, Grabowski discloses wherein the plate assembly further comprises fasteners of various sizes (paragraph 49-50). Wallenstein does not disclose temporary fixation pins which can be placed into the fastener holes to assist with placing of the plate(s).
Dabbah discloses temporary fixation pins (fig 8, 110) which can be placed into the fastener holes (fig 8, 104) to assist with placing of the plate(s) (fig 8, 100) to temporarily affix the plate to the vertebrae to allow for stabilizing instruments to the plate (paragraph 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grabowski to include temporary fixation pins which can be placed into the fastener holes to assist with placing of the plate(s) in view of Dabbah in order to temporarily affix the plate to the vertebrae to allow for stabilizing instruments to the plate.
With respect to claim 13, Grabowski discloses wherein the fasteners are a self-drilling and self- tapping design to eliminate additional surgical steps in the operating room setting (col. 6, ll. 18) and have a variable angle (col. 7, ll. 29) to allow for better placement due to anatomy or previously implanted devices.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski et al. (US Patent 6,890,335) in view of Michelson (US Patent 6,139,550).
With respect to claim 14, Grabowski discloses the plate is sized for a spinal plate (sized for the lumbar col. 4, ll. 65) and discloses end to end lengths of one of 25, 30, 35, or 40 mm (col. 4, ll. 66- col. 5, ll. 2, 20mm to 100mm) but does not specifically disclose wherein the plate sizing is as follows: 18 mm wide, and approximately 3 mm thick. Michelson discloses a spinal plate, wherein the plate sizing is as follows: 18 mm wide, (col. 24, ll. 30, 15mm between holes) and approximately 3 mm thick (col.23, ll. 66) to fit to the dimensions of the spine (col. 24, ll. 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the plate sizing is as follows: 18 mm wide, and approximately 3 mm thick, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski in view of Dabbah as applied to claim 12 above, and further in view of Wallenstein et al. (US 2007/0043369).
With respect to claim 16, Grabowski in view of Dabbah discloses the claimed invention except for wherein bone fastener sizing is as follows: 5.0 mm, 5.5 mm, 6.0 mm with threaded lengths of one of 25, 30, 35, 40, 45, 50, or 55 mm.
Wallenstein discloses a bone fastener for plates having sizing is as follows: 5.0 mm, 5.5 mm, 6.0 mm (paragraph 49, 2mm-9mm) with threaded lengths of one of 25, 30, 35, 40, 45, 50, or 55 mm (paragraph 49, 5-120mm) as standard sized screws for spinal procedures (paragraph 49). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein bone fastener sizing is as follows: 5.0 mm, 5.5 mm, 6.0 mm with threaded lengths of one of 25, 30, 35, 40, 45, 50, or 55 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 17, Grabowski discloses a recess in the fastener to mate a driver (fig 10, 44, col. 57-62) but does not disclose wherein each bone fastener uses a robust hexalobular drive feature to prevent stripping and have a strong connecting feature to a driver so as to prevent dropping into the wound cavity or off the sterile field.
Wallenstein disclose a recess (paragraph 48) or a wherein each bone fastener uses a robust hexalobular drive feature (paragraph 48) to prevent stripping and have a strong connecting feature to a driver so as to prevent dropping into the wound cavity or off the sterile field to mate with a driver (paragraph 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the drive recess of Grabowski with wherein each bone fastener uses a robust hexalobular drive feature to prevent stripping and have a strong connecting feature to a driver so as to prevent dropping into the wound cavity or off the sterile field in view of Wallenstein because a drive recess and wherein each bone fastener uses a robust hexalobular drive feature to prevent stripping and have a strong connecting feature to a driver so as to prevent dropping into the wound cavity or off the sterile field are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of mating with a driver.
Response to Arguments
Applicant’s arguments, see remarks, filed 3/7/2022, with respect to the U.S.C. 112 rejections of claims 10-14 have been fully considered and are persuasive.  The U.S.C. 112 rejections of claims 10-14 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773